Citation Nr: 1724092	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-29 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for hepatitis.
 
2.  Entitlement to service connection for coronary artery disease, to include secondary to hepatitis.   

 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The case was certified to the Board by the RO in Winston-Salem, North Carolina. 

The Veteran was afforded a Travel Board hearing in October 2014.

In February 2015, the case was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for coronary artery disease and hepatitis.  Thereafter, the case was returned to the Board for further appellate action.
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant of the further action that is required on his part.


REMAND

In March and April 1977, and while on active duty, the Veteran was treated for hepatitis for approximately two weeks. At that time his symptoms included jaundice, yellow eyes, and dark urine. Laboratory studies showed that the hepatitis associated antigen that was negative. His liver was palpable. It is unclear from the record which form of hepatitis the Veteran had in service, but he was diagnosed with viral hepatitis. 
 
Post service the appellant has intermittently referenced his inservice disorder as hepatitis B or C.  The medical basis, if any, for this lay opinion is unclear.

Private treatment records show that in 2004 the Veteran denied symptoms of hepatitis.  Notably, an April 2009 laboratory test showed that antibodies for Hepatitis A, B, were negative, but were positive for Hepatitis C.  More specific testing was necessary to confirm the results.  

In July 2009, the Veteran completed a Risk Factors for Hepatitis Questionnaire.  It is unclear for whom he completed that questionnaire. At that time the appellant reported a history of tattoos and/or body piercings in July 2008.  He denied all other risk factors listed on this questionnaire.

In November 2010, during treatment for a heart disorder the examining physician noted that Veteran was positive for the hepatitis C antibody.  
 
As noted, in February 2015, this case was remanded for further development.  That development included, in part, affording the appellant a VA examination in January 2017.  Unfortunately, the opinion provided in the VA examination report is not a model of clarity, and it arguably allows for differing interpretations.  As clarity is in order, further development is in order. 
 
In light of the foregoing, the case is REMANDED for the following actions:
 
1.  Ask the Veteran for the names, addresses and dates of treatment for any health care provider who has treated him at any time for either hepatitis C and/or coronary artery disease since service separation.  In particular the Veteran must identify who first diagnosed hepatitis C, and when was that diagnosis made.  The Veteran should also supply the name and address of the provider for whom he completed the July 2009 Risk Factors for Hepatitis Questionnaire. Thereafter, the RO is to contact any and all named health care providers/facilities, and request copies of all medical records pertaining to the appellant.  A failure to respond or a negative reply to any request for records must be noted in writing and associated with the claims folder.  
 
If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA liver examination to be conducted by a hepatologist.  The claimant's VBMS and Virtual VA files must be made available to the hepatologist for review.  Following an examination of the appellant, and a careful review of all of the evidence of record, the hepatologist must opine whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active duty service.  The examiner must directly address the appellant's claim his hepatitis is due to his exposure to blood while being inoculated with an air-gun inoculator inservice.  The examiner must also address whether it is more likely than not that the positive hepatitis C test results are the result of the virus being transmitted during a post service occurrence, to include the receipt of tattoos/body piercings in 2008.  A complete rationale must be provided for any opinion offered.

3. After ensuring that VA has fulfilled its duty to assist the RO must first readjudicate the claim of entitlement to service connection for hepatitis.  If, and only if, service connection is granted for hepatitis, undertake any indicated development with respect to the issue of entitlement to service connection for coronary artery disease.  Then adjudicate the issue of whether or not coronary artery disease is proximately due to or has been aggravated by hepatitis.  38 C.F.R. § 3.310 (2016).  
 
4.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




